733 N.W.2d 765 (2007)
In re Katelyn Nicole WALL and Jonathon David Chaplin, Minors.
Department of Human Services, Petitioner-Appellee,
v.
Sarah Renae Chaplin, Respondent-Appellant, and
Daniel Thomas Wall, Respondent.
Docket No. 134205. COA No. 273224.
Supreme Court of Michigan.
July 9, 2007.
On order of the Court, the application for leave to appeal the May 22, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.